Citation Nr: 1825448	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for residuals of head trauma, to include headaches. 

5.  Entitlement to an initial disability rating in excess of 40 percent for a lumbar spine (low back) disability.

6.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine (neck) disability.


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Based on the November 2011 VA examination report pertaining to residuals of a traumatic brain injury (TBI), the Board has added headaches to the claim for residuals of head trauma.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In July 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.



FINDINGS OF FACT

1.  An August 2007 rating decision last denied service connection for schizophrenia and anxiety disorder. 

2.  New evidence received since the August 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for a psychiatric disorder, including schizophrenia and anxiety disorder, and is not cumulative or redundant of the evidence previously of record. 


CONCLUSIONS OF LAW

1.  The August 2007 rating decision is final with regard to the claim for service connection for schizophrenia and anxiety disorder.  38 U.S.C. §7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has been received to reopen the service connection claim for a psychiatric disorder, to include schizophrenia and anxiety disorder. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302 (2017).  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 


II. Analysis

Service connection for schizophrenia and anxiety disorder was last denied in an August 2007 rating decision.  The Veteran was notified of the decision and his appellate rights in a September 2007 letter.  He did not appeal the decision or submit new and material evidence within one year of the date of its mailing.  Consequently, the August 2007 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Board finds that new and material evidence has been submitted to reopen the claim.  The August 2007 rating decision denied service connection for schizophrenia and anxiety disorder because it found that the service treatment records (STRs) did not show any treatment for or diagnosis of schizophrenia, anxiety disorder or any acquired psychiatric disorder during active duty service, and there was no evidence showing an incurrence or aggravation of schizophrenia or a nervous condition during active duty service.  The RO also noted a statement from the Veteran's treating psychiatrist and post-service VA treatment records showing treatment for schizophrenia and anxiety disorder, NOS.  

Since the Veteran's claim for service connection for a psychiatric disorder was last denied in the August 2007 decision, he has provided lay evidence regarding the circumstances of his service and his post-service symptoms and treatment.  See July 2017 Hearing Transcript.  Additional VA and private post-service treatment records reflecting psychiatric treatment and diagnoses of schizoaffective disorder; psychotic disorder; adjustment disorder; alcohol, cocaine, and nicotine use disorder in full sustained remission; and panic disorder without agoraphobia have also been associated with the record.   

At the July 2017 hearing, the Veteran reported that in December 1977 he was required to attend a psychological evaluation where he was found to have situational maladjustment problems but was psychiatrically fit for duty.  The Veteran, through his representative, stated that in retrospective this was the beginning of his schizophrenia.  He reported that he was released from duty not long after and followed up with treatment around 1978 or 1979 at Mount Auburn Hospital.  

The Veteran's STRs, including a December 1977 psychological consultation report, were in evidence at the time of the August 2007 rating decision.  However, the Veteran has provided more information and detail about his in-service symptoms at the July 2017 hearing.  For example, he stated that he was worried he would hurt someone during service.  He also stated that he received psychiatric treatment shortly after service, around 1978 or 1979, at Mount Auburn Hospital, where he was prescribed Thorazine.  This evidence is new to the file and relates to an unestablished fact necessary to substantiate the claim, namely whether his current psychiatric disorder is related to his in-service symptoms.  See 38 C.F.R. § 3.303.  It also relates to the issue of whether his schizophrenia, a psychosis, manifested to a compensable degree within one year of service separation, which is an alternative basis for substantiating the claim via the presumption for chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309, 3.387 (2017).  This evidence is not cumulative or redundant of the evidence previously of record, which did not include evidence of treatment within a year or two of separation from service, or the Veteran's statements regarding his in-service symptoms which, according to the Veteran, extended beyond mere lack of motivation, as found in the December 1977 psychological evaluation.  Because his statements are presumed credible for the purpose of determining whether reopening is warranted, they raise a reasonable possibility of substantiating the claim.  See Duran, 7 Vet. App. at 220.  

Accordingly, new and material evidence has been received to reopen the claim for a psychiatric disorder, including schizophrenia and anxiety disorder.  See 38 C.F.R. § 3.156(a). 


ORDER

The claim for service connection for a psychiatric disorder, to include schizophrenia, is reopened; the appeal is granted to this extent only. 


REMAND

The claims on appeal must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

Psychiatric Disorder

A VA examination should be performed and a medical opinion provided addressing the likelihood that any current psychiatric disorder, including schizophrenia, is related to the symptoms or adjustment issues that the Veteran experienced in service, as reflected in the December 1977 psychiatric consultation.  

The Veteran's July 2017 hearing testimony reflects that he receives disability benefits from the Social Security Administration (SSA) for his psychiatric disorder.  On remand, these records should be requested.  

The Board notes that there are no VA or private treatment records in the file dated prior to 2004.  This opportunity should also be taken to request any VA treatment records dating from 1978 through 2003. 


Right Knee Disability

A new VA examination and medical opinion must be obtained.  In the October 2011 VA examination report, the examiner stated that the Veteran reported left knee, rather than right knee, problems.  Thus, the X-ray study performed was only of the left knee, and the May 2014 medical nexus opinion only addressed the left knee.  However, the Veteran is claiming service connection for his right knee.  The service treatment records show that in December 1976, he was treated for pain and swelling of the right knee, and placed on light duty for three days.  A November 2004 private treatment record reflects a diagnosis of degenerative arthritis of the right knee.  At the July 2017 hearing, the Veteran testified that he had current right knee symptoms.  

Accordingly, there is sufficient evidence of a possible current right knee disability that may be related to the Veteran's in-service symptoms to warrant an examination and opinion on this issue.  See 38 C.F.R. § 3.159(c)(2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Moreover, when VA undertakes to perform a VA examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Clearly, because the October 2011 VA examination and May 2014 medical opinion addressed the left knee rather than the right knee, they are not sufficient to make an informed decision on this claim. 

Residuals of Head Trauma, Including Headaches

A new VA examination and opinion must be obtained regarding the Veteran's claim for residuals of head trauma.  The Veteran states that he has residuals of head trauma, including severe headaches, from blows sustained while engaged in the sport of boxing during service.  See October 2011 VA Examination Report; July 2017 Hearing Transcript.  The October 2011 VA examination report diagnosed a traumatic brain injury (TBI) and headaches that were migrainous in nature.  (The examiner only checked the box for tension headaches in the diagnosis section, but findings in the report indicate that the examiner found that the Veteran had both migraine headaches and tension headaches.)  In the May 2014 medical opinion, the examiner found against a relationship to service because the service treatment records did not show trauma to the Veteran's head while playing football.  This opinion does not address the Veteran's statements that he sustained head trauma from boxing during service.  Accordingly, it is not sufficient to make an informed decision.  On remand, a new examination must be performed and opinion provided that considers this issue.  

The Veteran's service personnel records should also be obtained and reviewed for any information they may provide regarding the Veteran's boxing activities during service.  

Low Back Disability

The Veteran's July 2017 hearing testimony raises the issue of whether he has a neurologic abnormality in the form of lower extremity radiculopathy associated with his low back disability.  He stated that he had an upcoming appointment at VA for left leg symptoms.  The Veteran's recent outstanding VA treatment records should be obtained to help determine whether he has neurologic manifestations associated with his lumbar spine disability.  A new VA examination should also be performed for this purpose.  

Neck Disability

The Veteran's cervical spine was most recently examined by VA in June 2015.  The June 2015 VA examination report does not comply with Correia v. McDonald, 28 Vet. App. 158 (2016).  On remand, a new examination should be performed that provides the necessary information required under Correia, to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  Request any VA treatment records pertaining to the Veteran from the Boston VA Health Care System dated from 1978 through 2003.  If no records are obtained, a negative response must be received and documented for the file before efforts to obtain these records may be discontinued.  

2.  Request the Veteran's records from the Social Security Administration pertaining to his claim for disability benefits.

3.  Request the Veteran to identify any private treatment records related to his psychiatric disorder dating from 1978 to 2004, other than at Mount Auburn Hospital, which has provided a negative response.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release.  He should also be invited to submit these records himself. 

4.  Request the Veteran's service personnel records and add them to the claims file.  

5.  Add to the file any outstanding VA treatment records dating from September 2014 forward. 

6.  Psychiatric Disorder: Then, arrange for a VA examination and medical nexus opinion regarding the Veteran's claim for a psychiatric disorder.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or more probability) that any current psychiatric disorder is related to the Veteran's in-service symptoms, as reflected in the December 1977 psychiatric consultation report.  

The examiner must provide a complete explantation in support of the conclusion reached. 

7. Right Knee Disability: Arrange for a VA examination and medical nexus opinion regarding the Veteran's right knee disability.  A thorough examination of the right knee, including an X-ray study if deemed warranted, must be performed. 

If the Veteran is found to have a current right knee disability, the examiner must provide an opinion as to whether it is at least as likely as not (50% or more probability) that it is related to the right knee symptoms treated in December 1976.  

The examiner must provide a complete explantation in support of the conclusion reached. 

8.  Residuals of Head Trauma, Including Headaches: Arrange for a VA examination and medical nexus opinion regarding the Veteran's claim for residuals of head trauma, including headaches.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or more probability) that the Veteran has current residuals of a TBI, including headaches, related to impacts to the head sustained while boxing in service.  The examiner should review the November 2011 VA examination report, in which the examiner diagnosed a TBI and headaches, and which documents the Veteran's report of headaches since service.  If the examiner disagrees with the TBI diagnosis, an explanation must be provided. 

The examiner must provide a complete explantation in support of the conclusion reached. 

9. Low Back Disability: Arrange for a VA examination to assess the current level of severity of the Veteran's lumbar spine disability.  

10. Cervical Spine Disability: Arrange for a VA examination to assess the current level of severity of the Veteran's lumbar spine disability.  The examination report must include the following: 
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.
If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

Flare-ups (Sharp v. Shulkin, 29 Vet. App. 26 (2017): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

11. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

12. Finally, after completing any other development that may be warranted based on any additional information or evidence received, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


